                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
                                                  )   Case No. 1:09CR00016
                                                  )
v.                                                )   OPINION AND ORDER
                                                  )
EMMETT QUATTLEBAUM,                               )   By: James P. Jones
                                                  )   United States District Judge
                                                  )
                  Defendant.                      )

     Jennifer R. Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for United States; Nancy Dickenson-Vicars, Assistant Federal Public Defender,
Abingdon, Virginia, for Defendant.

      The defendant has filed a motion to reduce sentence pursuant to the First Step

Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5220 (2018) (“2018 FSA”

or “Act”), which made retroactive certain provisions of the Fair Sentencing Act of

2010, Pub. L. No. 111-220, § 2, 124 Stat. 2372, 2372 (2010) (“2010 FSA”).

      The defendant has served his sentence of imprisonment and is currently

serving a term of supervised release of 10 years. The defendant seeks a reduction of

his term of supervision to six years. The United States agrees that he is entitled to

relief but asserts that any reduction should be no greater than to a term of eight years

of supervised release, citing 21 U.S.C. § 841(b)(1)(B), which provides for a term of

supervision of eight years to life. I agree with the government’s reasoning.
         Accordingly, it is ORDERED that Defendant’s Motion to Reduce Term of

Supervised Release Pursuant to the First Step Act of 2018, ECF No. 139, is

GRANTED IN PART.              It is further ORDERED that defendant Emmett

Quattlebaum’s term of supervised release is reduced to eight years. No further

change is made to his sentence.


         The Clerk shall provide a copy of this Order to the Probation Office of this

Court.


                                                ENTER: October 28, 2019

                                                 /s/ JAMES P. JONES
                                                 United States District Judge




                                          -2-
